ORDER

PER CURIAM.
Kevin Jackson’s consolidated appeals follow jury trial, conviction and sentence on the charge of murder in the second degree and denial of Rule 29.15 post conviction relief.
Jackson’s appeal of denial of post conviction relief after an evidentiary hearing has been abandoned because no issues have been briefed or argued.
The only issue on direct appeal is reviewed on plain error under Rule 80.20. He challenges a comment made during the state’s closing argument that the trial was concluding two days short of the second anniversary of the death of the victim. We find the comment was justified and consistent with the evidence. It was not unduly prejudicial or inflammatory. A declaration of a mistrial sua sponte would have been inappropriate.
The judgment and sentence on the charge of murder second degree is affirmed. Rule 30.25(b). The appeal from denial of post conviction relief is dismissed.